NOTE: This order is nonprecedential.
` United States Court of AppeaIs
for the FederaI Circuit
STOREWALL, LLC,
Plaintiff-Appellant,
V.
UNITED STATES,
`Defen,dom,t-Appellee,
2010-1193
Appeal from the United States Court of Internationa1
Trade in case no. 05-CV-0462, Judge Le0 M. Gordon.
ON MOTION
ORDER
The United States moves for a 5-day extension of
tirne, until August 4, 2010, to file its initial brief,
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted N0 further extensions should
be anticipated

STOREWALL V. US
2
FOR THE COURT
ms  2 2979 131 Jan H0rba1y
Date J an Horba1y
cc: R. Kevin Wil1ia1ns, Esq.
Edward F. Kenny, Esq.
s21
Clerk
U.S. COUR`Fi1',I?§i’)PEI-\LS FDR
THE FEDERAL C|RCUlT
AuG 02 2010
1ANHonsm.v
ocean